UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SEUNGJIN KIM,                       )
                                    )
                  Plaintiff,        )
                                    )
                                    )
      v.                            )                Civil Action No. 14-1126 (ABJ)
                                    )
WATCH TOWER BIBLE AND               )
TRACT SOCIETY OF PENNSYLVANIA, )
                                    )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

        Plaintiff Seungjin Kim has filed a pro se complaint against the Watch Tower Bible and

Tract Society of Pennsylvania. According to the complaint, “Plaintiff is an owner of the spiritual

materials of Jehovah’s Witnesses” and an “anointed one[]” who has “copyright right and

owner[ship] of the spiritual materials of Jehovah’s witnesses biblically.” Compl. ¶ 1 [Dkt. # 1].

Plaintiff claims to have “created spiritual Apps 1 by Jehovah’s Witnesses” that defendant has

“deleted . . . [by] force . . . because they have been ignored Bible law for a long time.” Id. ¶ 3.

Citing verses from the Bible, plaintiff contends that “[d]istribution of Religious Apps is extended

preaching work as door-to-door” and that defendant’s apparent refusal to “classify the

distribution of Plaintiff’s Religious Apps . . . as commercial peddling” constitutes a violation of

both the First amendment and “Bible law.” Id. ¶¶ 3–6. Plaintiff further claims to be the inventor



1      Plaintiff appears to refer to applications for use on devices like the Apple iPhone. He has
also brought suit against Apple, Inc. in a related case. See Kim v. Apple, Inc., No. 14-1034
(D.D.C. filed June 18, 2014).
of a “music player with lyrics for Sing to Jehovah” and that defendants “stole Plaintiff’s music

player.” Id. ¶ 8. Defendant, he alleges, “persecuted Plaintiff religiously . . . because Plaintiff

partook of the emblematic bread and wine,” has wrongfully accused plaintiff of copyright

infringement, and “stole Plaintiff’s computer skills and ideas.” Id. ¶ 9–10, 15. Plaintiff states

that defendant tortured him and “tried to kill [him] to conceal many things,” id. ¶ 13, and that he

has “sent almost 200 letters to Defendant . . . requesting help and inquiring but Defendant never

replied to Plaintiff.” Id. ¶ 14. And, according to the complaint, “[t]hose in heaven told Plaintiff

through the spirit repeatedly that . . . the first president of the Watch Tower Society removed

current president of the society . . . and appointed Plaintiff as next president of Jehovah’s

witnesses.” Id. ¶ 19. Plaintiff appears to seek an order instating him as the president of the

Watch Tower Society, id. ¶ 20, as well as $1 billion, which he states is the “value of Divine Law

and Religious Freedom.” Id., Prayer for Relief, at 5.

        “Federal courts are courts of limited jurisdiction.       They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial decree. It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994) (internal citations omitted). In addition, “‘[i]t is axiomatic that subject

matter jurisdiction may not be waived, and that courts may raise the issue sua sponte.’”

NetworkIP, L.L.C. v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc.

v. Schweiker, 686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue

because it is “forbidden – as a court of limited jurisdiction – from acting beyond [its] authority,

and ‘no action of the parties can confer subject-matter jurisdiction upon a federal court.’” Id.,

quoting Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). A district court



                                                 2
may dismiss a complaint sua sponte pursuant to Federal Rule of Civil Procedure 12(h)(3), when

it is evident that the court lacks subject-matter jurisdiction. See Evans v. Suter, No. 09-5242,

2010 WL 1632902 (D.C. Cir. Apr. 2, 2010), citing Hurt v. U.S. Court of Appeals for the D.C.

Cir., No. 07-5019, 2008 WL 441786 (D.C. Cir. Jan. 24, 2008); Scholastic Entm’t, Inc. v. Fox

Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003); Zernial v. United States, 714 F.2d 431,

433–34 (5th Cir. 1983).

       Subject matter jurisdiction is lacking where a complaint “is patently insubstantial

presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009

(D.C. Cir. 2009), quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). A claim is “patently

insubstantial” when it is “flimsier than doubtful or questionable . . . essentially fictitious.” Best,
39 F.3d at 330 (internal quotation marks omitted); see Hagans v. Lavine, 415 U.S. 528, 536–37

(1974) (“[F]ederal courts are without power to entertain claims otherwise within their

jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly

insubstantial, [or] obviously frivolous . . . .”) (internal citations and quotation marks omitted);

see, e.g., Peters v. Obama, Misc. No. 10-0298, 2010 WL 2541066 (D.D.C. June 21, 2010) (sua

sponte dismissing complaint alleging that President Obama had been served with and failed to

respond to an “Imperial Writ of Habeas Corpus” by the “Imperial Dominion of Amexem,”

requiring the plaintiff’s immediate release from a correctional institution).

       Although mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers, see Haines v. Kerner, 404
U.S. 519 (1972); Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008),

plaintiff’s allegations in the present case present “no federal question suitable for decision.”

Best, 39 F.3d at 330. Accordingly, the Court will dismiss this case sua sponte pursuant to Rule



                                                  3